STONE, Circuit Judge.
Plaintiffs in error were convicted of unlawful possession of intoxicants within the Indian country. Act May 25, 1918, 40 Stat. 563 (Comp. St. 1918, Comp. St. Ann. Supp. 1919, § 4137aa).
 Several errors are urged here, but we find it necessary to determine but one of them. A necessary link in the chain of evidence of the crime was certain liquors seized by the arresting officers on the premises. Before trial, plaintiffs in error moved seasonably to suppress this evidence because obtained solely through unlawful search and seizure. It appears that the officers had a search warrant. For some unexplained reason, neither this warrant, nor a copy, served at the time of arrest, nor the affidavit upon which it issued was produced although demand was made therefor. The arresting officer was strangely vague as to the„ terms of the warrant and could not remember whether it described the premises or whether it named the person. The only positive testimony concerning this warrant is by one of the two defendants, who testified that the warrant was in blank. We must conclude that the warrant was insufficient and that the seizure thereunder was illegal. Liquor obtained only by such means cannot be used as evidence. Garske v. United States (C. C. A.) 1 F.(2d) 620, 622, and citations. With this improperly obtained and used evidence excluded, there is a failure of the evidence to sustain the convictions.
The judgments must be and are reversed and the case remanded.